     Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 1 of 12



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                                         )
ANTONIO DASILVA;                         )
MARIA DASILVA,                           )
                                         )
                     Plaintiff,          )
                                         )
               v.                        )        CIVIL ACTION
                                         )        NO. 19-11184-WGY
BAADER GERMANY;                          )
NORDISCHER MASCHINENBRAU LEUBECK         )
BAADER NORTH AMERICA CORP.;              )
NASSAU DISTRIBUTING CO., INC.;           )
NASSAU NEWFOUNDLAND CORPORATION,         )
                                         )
                     Defendants.         )
                                         )


YOUNG, D.J.                                       January 21, 2021


                       MEMORANDUM OF DECISION

I.   INTRODUCTION

     On December 16, 2020, this Court granted the plaintiffs’

motion to remand the present matter to state court on the

grounds that this Court lacks subject matter jurisdiction.            See

Pls.’ Mot. Remand (“Mot. Remand”), ECF No. 71; Pls.’ Mem. Law

Supp. Mot. Remand (“DaSilva Mot. Remand Mem.”) 12, ECF No. 72.

There is no dispute that the defendant Nordischer Maschinenbrau

Leubeck Baader North America Corporation (“Baader North

America”) is a Massachusetts corporation and that the

plaintiffs, Antonio and Maria DaSilva (the “DaSilvas”), are

residents of Massachusetts.    The defendant Nordischer


                                   [1]
     Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 2 of 12



Maschinenbau Rud. Baader Gmbh + Co. KG (“Baader Germany”),

however, argued that joinder of Baader North America was

fraudulent, but previously failed to raise this argument in its

notice of removal.   See Def. Baader Germany’s Opp’n Pls.’ Mot.

Remand (“Baader Opp’n”), ECF No. 84.      This Court GRANTED the

DaSilvas’ motion to remand because Baader Germany waived its

fraudulent joinder argument by not raising it in its notice of

removal.   Elec. Clerk’s Notes (Dec. 16, 2020), ECF No. 95.

     Whether a party waives its fraudulent joinder argument by

not raising it in its notice of removal is unresolved in the

First Circuit.   For the reasons discussed below, this Court held

that a party waives its fraudulent joinder argument by not

raising this ground for subject matter jurisdiction in its

notice of removal.

     A.    Background

     On September 11, 2018, the DaSilvas filed a complaint in

the Massachusetts Superior Court sitting in and for the county

of Middlesex alleging over forty counts, including breaches of

warranty and design defects, for injuries Mr. DaSilva sustained

while cleaning a fish processing machine.       See generally Notice

Removal, Ex. A., Compl., ECF No. 1-1 (“Compl.”).        The DaSilvas

name four defendants, (1) Baader Germany, a German corporation

with its principal place of business in Lübeck, Germany, (2)

Baader North America, a Massachusetts corporation with its


                                  [2]
         Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 3 of 12



principal place of business in Auburn, Washington, (3) Nassau

Distributing Company (“Nassau Distributing”), a New York

corporation which merged with Nassau Newfoundland Corporation in

1981, and (4) Nassau Newfoundland Corporation (“Nassau

Newfoundland”), a New York corporation which dissolved in 1987.

Notice Removal ¶¶ 1, 6-9; Compl. ¶¶ 2-5.          The DaSilvas seek

recovery under Massachusetts law for Mr. DaSilva’s injury.                See

Compl. ¶¶ 21-32.

     On May 24, 2019, Baader Germany removed this action to

federal court on grounds of diversity jurisdiction.            See

generally Notice Removal.        The notice of removal, however,

neglected to address Baader North America’s citizenship in

Massachusetts.      See id.    Although this Court was unaware of

Baader North America’s Massachusetts incorporation, 1 Baader

Germany was aware of this fact, as it incorporated Baader North

America in Massachusetts in 1980 and has worked with Baader

North America for forty years.         See id.; Def.’s Mem. Law Supp.,

Ex. A, Decl. Robert Focke (“Focke Decl.”) ¶ 20, ECF No. 18-1.

Consequently, Baader Germany did not raise fraudulent joinder as

grounds for diversity jurisdiction in its notice of removal.

See generally Notice Removal.




     1 Neither the complaint nor the notice of removal state
Baader North America’s state of incorporation. See Compl. ¶ 3;
Notice Removal ¶ 9.


                                      [3]
      Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 4 of 12



      On October 13, 2020, the DaSilvas moved to remand for lack

of subject matter jurisdiction.      See Mot. Remand; DaSilva Mot.

Remand Mem.   The parties fully briefed the motion to remand, see

DaSilva Mot. Remand Mem.; Baader Opp’n; Pls.’ Reply Mem. Law

Supp. Pls.’ Mot. Remand (“DaSilva Reply”) 6, ECF No. 88, and on

December 16, 2020, this Court heard argument from the parties,

Elec. Clerk’s Notes (Dec. 16, 2020).       This Court dismissed

Baader North America without prejudice because the DaSilvas

failed to provide any good faith reason why they did not timely

serve Baader North America under Rule 4 of the Federal Rules of

Civil Procedure, id.; see Fed. R. Civ. P. 4(m) (“If a defendant

is not served within 90 days after the complaint is filed, the

court -- on motion or on its own after notice to the plaintiff -

- must dismiss the action without prejudice against the

defendant or order that service be made within a specified

time.”), and granted the DaSilvas’ motion to remand.

II.   LEGAL STANDARD

      “Federal diversity jurisdiction is available in cases

arising between citizens of different states in which the amount

in controversy exceeds $75,000.”      Rizzi v. 178 Lowell St.

Operating Co., LLC, 180 F. Supp. 3d 66, 67 (D. Mass. 2016)

(Gorton, J.); see 28 U.S.C. § 1332(a).       “Diversity jurisdiction

‘requires complete diversity between the plaintiffs and the

defendants in an action.’”     Rizzi, 180 F. Supp. 3d at 67


                                   [4]
     Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 5 of 12



(quoting Picciotto v. Cont’l Cas. Co., 512 F.3d 9, 17 (1st Cir.

2008)).   Removal based on diversity jurisdiction is not

permissible if “any of the parties in interest properly joined

and served as defendants is a citizen of the State in which such

action is brought.”    28 U.S.C. § 1441(b)(2).     “This is known as

the ‘forum defendant’ rule.”     Rizzi, 180 F. Supp. 3d at 68

(citing Lively v. Wild Oats Mkts., Inc., 456 F.3d 933, 939 (9th

Cir. 2006)).    “A corporation’s citizenship, for diversity

jurisdiction purposes, is both the state where it is

incorporated and the state ‘where it has its principal place of

business.’”    Celli v. Greenwich Ins. Co., Civil Action NO. 20-

10717-WGY, 2020 WL 4698509, at *1 (D. Mass. Aug. 13, 2020)

(citing 28 U.S.C. § 1332 (c)(1)).       “Once jurisdictional

allegations are challenged, the party asserting diversity has

the burden of establishing those allegations with competent

proof.”   Media Duplication Servs., Ltd. v. HDG Software, Inc.,

928 F.2d 1228, 1235 (1st Cir. 1991).

     If no grounds for jurisdiction exist, then removal cannot

be sustained.    This remains true “regardless of the status of

service on the various defendants.”       Rizzi, 180 F. Supp. 3d at

68; Pullman Co. v. Jenkins, 305 U.S. 534, 540–41 (1939).

Section 1441(b)(2) “does not expand jurisdiction so as to bring

within the courts’ removal power cases in which non-diverse




                                  [5]
      Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 6 of 12



defendants remain unserved at the time of removal.”         Rizzi, 180

F. Supp. 3d at 68.

      “[T]he ‘properly joined and served’ language . . .
      prevent[s] plaintiffs from defeating removal through
      improper joinder of a forum defendant.” Gentile v.
      Biogen Idec, Inc., 934 F. Supp. 2d 313, 319–20 (D.
      Mass. 2013) (Woodlock, J.). Because plaintiffs may
      not serve defendants who were fraudulently joined for
      the purpose of defeating diversity jurisdiction,
      service of process provides a proxy which can be used
      to guard against gamesmanship.

Id.   As the district court held in Gentile v. Biogen Idec, Inc.,

where “a plaintiff serves a non-forum defendant before serving a

forum defendant, he has effectively chosen to waive an objection

to the removal by a nimble non-forum defendant who thereafter

removes the case before service upon a forum defendant named in

the complaint.”    934 F. Supp. 2d 313, 322 (D. Mass. 2013)

(Woodlock, J.).    This interpretation of section 1441(b) prevents

gamesmanship by both plaintiffs and defendants by further

allowing “an unserved non-forum defendant [to] remove following

service on a forum defendant, in hopes of arguing that joinder

of the forum defendant was fraudulent.”       Id. at 322-23.

      Generally, a defendant that is a resident of the forum

state is considered fraudulently joined when “there is no

reasonable possibility that the state’s highest court would find

that the complaint states a cause of action upon which relief

may be granted against the non-diverse defendant.”         Universal

Truck & Equip. Co. v. Southworth Milton, Inc, 765 F.3d 103, 108


                                   [6]
     Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 7 of 12



(1st Cir. 2014); id. at 108 n.3 (“If the plaintiff fails to

state a cause of action against a resident defendant, and the

failure is obvious according to the settled rules of the state,

the joinder of the resident defendant is fraudulent.”

(quotations omitted) (quoting McCabe v. Gen. Foods Corp., 811

F.2d 1336, 1339 (9th Cir. 1987))).

     To succeed on a claim of fraudulent joinder, the defendant

must demonstrate its entitlement to proceed in federal court by

“clear and convincing evidence.”     See Surabian Realty Co., Inc.

v. CUNA Mut. Grp., 245 F. Supp. 3d 297, 299 (D. Mass. 2017)

(Hillman, J.).   Additionally, the Court resolves contested

factual issues in the plaintiff’s favor and views the law in the

most plaintiff-friendly light.     See In re Fresenius

Granuflo/Naturalyte Dialysate Products Liab. Litig., 76 F. Supp.

3d 321, 333 (D. Mass. 2015) (Woodlock, J.) (citing Fabiano Shoe

Co., Inc. v. Black Diamond Equip., Ltd., 41 F. Supp. 2d 70, 71–

72 (D. Mass. 1999) (Harrington, J.)).

     The voluntary-involuntary doctrine provides that “when a

case is not removable at the time it is filed, but becomes

facially removable at a later date because of the dismissal of a

non-diverse defendant, removal is authorized only if diversity

results from a voluntary act of the plaintiff.”        Five Star

Quality Care, Inc. v. Sunrise Senior Living, Inc., Civil Action



                                  [7]
     Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 8 of 12



No. 09–10503–RGS, 2009 WL 1456303, at *1 (D. Mass. May 22, 2009)

(Stearns, J.).   Thus, in actions where the non-diverse defendant

“was dismissed . . . by the voluntary act of the plaintiff, the

case is removable, but if not, then the case is not removable

because the dismissal is still subject to review on appeal.”

Sparrock v. Hartford Life & Accident Ins. Co., Civil Action No.

14-13764-ADB, 2015 WL 13298388, at *2 (D. Mass. Mar. 27, 2015)

(Kelley, M.J.) (citing Universal Truck & Equip. Co., 765 F.3d at

108), R. & R. adopted, 2015 WL 13427502 (D. Mass. Apr. 24, 2015)

(Burroughs, J.); see also Irabor v. Lufthansa Airlines, 427 F.

Supp. 3d 222, 229 (D. Mass. 2019) (Saylor, J.).

     The exception to this doctrine occurs when the plaintiff

fraudulently joined the involuntarily dismissed party.         Five

Star Quality Care, Inc., 2009 WL 1456303, at *1 n.2.        A party

may waive this argument, however, by not raising it in its

notice of removal.   See 28 U.S.C. § 1147(c); Nordin v. PB&J

Resorts, LLC, Civil No. 15-cv-509-JL, 2016 WL 2757696, at *2

(D.N.H. May 12, 2016) (citing In re Pharm. Indus. Average

Wholesale Price Litig., 431 F. Supp. 2d 109, 118 (D. Mass. 2006)

(Saris, J.)) (holding that defendant waived its fraudulent

joinder argument by not raising it in its notice of removal and

noting in dicta that even had defendant raised its argument at

the appropriate time, the evidence it proffered failed to meet

the burden for proof).


                                  [8]
     Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 9 of 12



     Section 1446(b) of chapter 28 of the United States Code

imposes a thirty-day limit for raising grounds for jurisdiction

upon removal to federal court.     28 U.S.C. § 1446(b).     Courts

have held that new grounds cannot be raised after the thirty

days expire.   E.g., Rafter v. Stevenson, 680 F. Supp. 2d 275,

278 (D. Me. 2010) (Hornby, J.).     Although the First Circuit has

not ruled on whether fraudulent joinder must be raised in the

notice of removal, “many courts in the diversity context have

found the claim of fraudulent joinder waived if not pled in the

notice of removal.”   Nordin, 2016 WL 2757696, at *2 (quoting

Pharm. Indus., 431 F. Supp. 2d at 118); see also Phillips v.

BJ’s Wholesale Club, Inc., 591 F. Supp. 2d 822, 826 (E.D. Va.

2008) (holding that any fraudulent joinder argument was waived

when it was not raised until objection to motion to remand).

“[T]he notice [of removal] must make the basis for the federal

court’s exercise of removal jurisdiction clear and contain

enough information so that the district judge can determine

whether removal jurisdiction exists.”      Pharm. Indus., 431 F.

Supp. 2d at 118 (quoting 14C Wright, Miller & Cooper, Federal

Practice & Procedure § 3733 (3d ed. 1998)).       “Failure to include

fraudulent joinder as a basis for federal jurisdiction when the

parties are not otherwise diverse has been considered a failure

to include a ‘substantial and material’ basis for federal




                                  [9]
     Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 10 of 12



jurisdiction.”   Nordin, 2016 WL 2757696, at *2 (quoting Castle

v. Laurel Creek Co., 848 F. Supp. 62, 66 (S.D.W. Va. 1994)). 2

III. ANALYSIS

     Baader Germany neglected to raise its fraudulent joinder

argument in its notice of removal and neglected to move to amend

that notice within section 1446(b)’s thirty-day limit on raising




     2 Baader Germany argued that Rodrigues v. Genlyte Thomas
Group LLC, 392 F. Supp. 2d 102 (D. Mass. 2005) (Collins, M.J.),
and Rafter v. Stevenson, 680 F. Supp. 2d 275 (D. Me. 2010),
require this Court to analyze fraudulent joinder. Def.’s
Surreply Opp’n Pls.’ Mot. Remand 1-4, ECF No. 93. This argument
lacks merit because neither of these cases have any relevance to
the waiver of fraudulent joinder arguments.
     In Rodrigues, the defendant removed the matter from state
court despite lacking complete diversity. 392 F. Supp. 2d at
105. The plaintiff never opposed the defendant’s motion to
dismiss, the district court dismissed the action, and only after
the action was dismissed did the plaintiff move to remand the
case for lack of subject matter jurisdiction. Id. In
Rodrigues, the court analyzed the defendant’s fraudulent joinder
argument, however there, unlike in the present matter, the
defendant included its fraudulent joinder argument in its notice
of removal. Id. (citing page two of the notice of removal for
the defendant’s fraudulent joinder argument). Thus, Rodrigues
is factually distinct and does not support Baader Germany’s
argument.
     Baader Germany also argues that Rafter requires this Court
to analyze its fraudulent joinder argument. In Rafter, however,
the defendant did not claim diversity jurisdiction as grounds
for subject matter jurisdiction, and fraudulent joinder and
waiver were not before the court. See generally 680 F. Supp. 2d
at 275.



                                  [10]
     Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 11 of 12



grounds for jurisdiction upon removal to federal court. 3        See 28

U.S.C. § 1446(b); see generally Notice Removal.        Its failure to

do so waives fraudulent joinder as a “substantial and material

basis for subject matter judication.”       See Nordin, 2016 WL

2757696, *2.   Moreover, Baader Germany incorporated Baader North

America in Massachusetts and has worked with Baader North

America as its distributor since 1980.       See DaSilva Mot. Remand

Mem., Ex. J, Baader North America Corp. Articles Organization 3,

ECF No. 72-10.   Therefore, Baader Germany had the knowledge and

means to allege fraudulent joinder in its notice of removal and

chose not to do so.    This Court’s dismissal of Baader North

America sua sponte under Rule 4 and the application of the

voluntary-involuntary doctrine to Baader North America’s

involuntary dismissal does not change this analysis.         To give

Baader Germany another bite at the apple to raise its fraudulent

joinder argument simply because this Court appropriately acted

sua sponte under the Federal Rules of Civil Procedure would

provide an impermissible end-around section 1446(b)’s thirty-day




     3 This holding is consistent with the court’s interpretation
of section 1441(b) in Gentile, 934 F. Supp. 2d at 322-23,
because here the DaSilvas did not oppose the initial removal by
Baader Germany. Rather, the DaSilvas moved to remand the case
after Baader Germany failed to allege fraudulent joinder -- a
necessary ground for their subject matter jurisdiction -- within
section 1446(b)’s thirty-day limit.


                                  [11]
      Case 1:19-cv-11184-WGY Document 99 Filed 01/21/21 Page 12 of 12



limit to raise grounds for jurisdiction upon removal to federal

court.   See 28 U.S.C. § 1446(b).

IV.   CONCLUSION

      For the foregoing reasons, this Court GRANTED the DaSilvas’

motion to remand.    See Elec. Clerk’s Notes (Dec. 16, 2020).



                                              /s/ William G. Young
                                              WILLIAM G. YOUNG
                                              DISTRICT JUDGE




                                   [12]
